Appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated September 3, 1982, which dismissed petitioners’ application to invalidate the designating petition of Owen Augustin as a candidate in the Democratic Party Primary Election for the public office of Congressman, 12th Congressional District. Judgment reversed, without costs or disbursements, and matter remitted to Special Term for further proceedings to be held forthwith. At the point Special Term precluded consideration of any further objections by petitioners, the petitioners claimed that an additional 285 signatures were invalid out of the 837 signatures then found to be valid by the special referee. Under the circumstances, Special Term should have continued the hearing and ruled upon petitioners’ additional challenges (see Matter of Halloway v Blakely, 77 AD2d 932; Matter of Flowers v Wells, 57 AD2d 636). We therefore remit to Special Term for an immediate hearing on the validity of the 285 signatures in issue and for a determination of the validity of the designating petition in light of such rulings. Lazer, J. P., Gulotta, Bracken and Niehoff, JJ., concur.